Appeal from an order of the Supreme Court, Herkimer County (Michael E. Daley, J.), entered August 27, 2007. The order denied the motion of defendant Albany Medical Center Hospital to preclude plaintiffs’ expert from testifying at trial.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: This appeal by Albany Medical Center Hospital (defendant) from an order denying its motion to preclude plaintiffs’ expert from testifying at trial must be dismissed. “An evidentiary ruling made before trial is generally reviewable only in the context of an appeal from the judgment rendered after trial,” and thus no appeal lies from the order denying defendant’s motion (Rivera v New York Health & Hosps. Corp. [Bellevue Hosp. Ctr. & Gouverneur Diagnostic & Treatment Ctr.], 38 AD3d 476 [2007]; see Vesperman v Wormser, 283 AD2d 637, 638 [2001]; cf. Scalp & Blade v Advest, Inc., 309 AD2d 219, 223-224 [2003]). Present—Scudder, P.J., Hurlbutt, Smith, Green and Gorski, JJ.